Argued December 11, 1923.
Appellants sued appellee in trespass to recover $150, alleging that he had "wrongfully and illegally embezzled and converted" that sum to his use. The basis of the claim, as the statement alleges it, was this: One Connell was the owner of and had for sale, at $200, two tanks. Of this, appellants had knowledge. Later appellee inquired of appellants as to their information about the tanks and stated to them that he had a purchaser who would pay $500 for them, if they were satisfactory. Appellee then agreed with appellants that he would induce the prospective buyer to take the tanks at $500 and if he did so, the profit — $300 — would be divided equally between appellants and appellee. Connell sold the tanks, received his asking price — $200 — and appellee *Page 31 
received the profit — $300 — and retained it. The total money consideration was furnished by the purchaser.
No affidavit of defense was filed and the case was tried on its merits. A single question was submitted for the jury's determination: Had the contract stated by appellants been made? The jury found in the negative. We are bound by that finding as well as appellants. There is no other question in the case.
The judgment is affirmed.